         Case 1:19-mj-00030-CL           Document 42         Filed 04/24/20      Page 1 of 1




                                                       FILED'20 APR 2410:42JJSDC·0Rf1
BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
MARCO A. BOCCATO, OSB# 103437
AssistantUnited States Attorney
Marco.Boccato@usdoj.gov
310 West Sixth Street
Medford, Oregon 97501
Telephone: (541) 776-3564
Attorneys for United States of America

                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

 UNITED STATES OF AMERICA                                    Case No. 1:19-mj -00030-CL

                 v.                                          MOTION TO UNSEAL CASE

 JOSHUA HEFINGTON,

                        Defendant.


       The United.States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and through Marco A. Boccato, Assistant United States Attorney, hereby

moves the Comi for an Order to unseal the above-referenced case. The defendant has been

arrested, and there is no reasoi1 to keep the case sealed.

       Dated: April 24, 2020.
                                                       Respectfully submitted,

                                                       BILLY l'WILLIAMS
                                                       United States Attorney

                                                       /y/Marco-A. 13occafd
                                                       MARCO A. BOCCATO, OSB #103437
                                                       Assistant United States Attorney




 Motion to Unseal Case                                                                     Page 1
